Title: From Alexander Hamilton to Major General Horatio Gates, 5 November 1777
From: Hamilton, Alexander
To: Gates, Horatio


Albany, Novemr. 5th. 1777
Sir,
By inquiry, I have learned that General Patterson’s brigade, which is the one you propose to send is, by far, the weakest of the three now here, and does not consist of more than about 600 rank and file fit for duty. It is true there is a militia regiment with it of about 200, but the term of service for which this regiment is engaged is so near expiring, that it would be past by the time the men could arrive at the place of their destination, and to send them would be to fatigue the men to no purpose. Under these circumstances, I cannot consider it either as compatible with the good of the service or my instructions from His Excellency General Washington, to consent, that that brigade be selected from the three, to go to him; but I am under the necessity of requiring, by virtue of my orders from him, that one of the others be substituted instead of this; either General Nixons or General Glover’s, and that you will be pleased to give immediate orders for its embarkation.
Knowing that General Washington wished me to pay great deference to your judgment, I ventured so far to deviate, from the instructions he gave me as to consent, in compliance with your opinion that two brigades should remain here instead of one. At the same time permit me to observe that I am not myself sensible of the expediency of keeping more than one here, in conjunction with the detached regiments in the neighbourhood of this place; and that my ideas coincide with those of Gentlemen, whom I have consulted on the occasion, whose judgment I have more reliance upon than my own and who must be supposed to have a thorough knowlege of the circumstances, necessary to enter into the question. Their opinion is, that one brigade with the regiments before mentioned would amply answer the purposes of this post. When I preferred your opinion to other considerations, I did not imagine you would pitch upon a brigade little more than half as large as the others; and finding this to be the case I indispensibly owe it to my duty, to desire in His Excellency’s name, that another brigade may go instead of the one intended. As it may be conducive to dispatch, that Genl. Glovers brigade should be the one; if agreeable to you; you will give directions accordingly.
I have the honor to be   With real respect & esteem   Sir   Your most Obedt serv
Alex Hamilton ADC
If you think proper to order Glovers brigade and will be pleased to send your orders to me, I will have them immediately forwarded.
 